department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b company c organization d scholarship x dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called d you sponsor d for children of employees of b d is a four-year college scholarship for up to two eligible students x dollars per year for up to four years of undergraduate study to be eligible for d the individual must be a child of an employee of b and must also meet the requirements for participation in the c’s scholarship program c is an independent not-for-profit organization the annual competition criteria selection of letter catalog number 58264e winners and the administration of their awards are handled by c c will inform you annually about the progress of the recipients students enter c’s nationwide scholarship competition by taking a test the purpose of the program is to identify and recognize high-performing students and encourage them to pursue rigorous college studies around the country participate in the competition annually those students scoring within the top one-half of one percent on a state-by-state basis approximately designated as semifinalists the semifinalists may advance to the finalist level by confirming their scores on a second test and by submitting an application that includes a high school record provided by their high school officials showing strong academic performance a personal essay extra-curricular accomplishments and the recommendation of their high school principal or school official designated by the principal there will be about students that advance to the finalist status students from high schools are finalists and eligible to receive the awards accordingly the chance that any student entering the competition will become a finalist is less than shows that your scholarships comply with the facts_and_circumstances_test under sec_4 of revproc_76_47 because the probability of attaining finalist level is extremely low each of these facts the formal offer of your scholarship that c sends to each winner specifies the terms for acceptance of the award the winners must enter college in the fall term following selection and must enroll as a full-time undergraduate in a college or university in the united_states that holds accredited status with a regional accrediting commission on higher education scholarship stipends are not payable for attendance at service academies virtual universities and certain institutions that are limited in their purposes or training the scholarships are paid directly to the college or university final aid office c obtains information from the college or university regarding the recipients’ status as a student in good standing if there is evidence of misuse of the scholarship funds c will follow up with the college or university and the recipients to investigate neither you nor b will use the scholarships as a means of inducement to recruit employees the selection committee is comprised of the staff of c who are experienced in the selection of scholarship recipients the individuals on the selection committee are experienced in the education and scholarship fields and are totally independent and separate from you b and c the courses of student for which grants are available are not limited so long as the recipient is in any course of study leading to one of the traditional baccalaureate degrees the only continued obligation on the part of the recipients is to remain enrolled during the day in a course of study leading to one of the traditional baccalaureate degrees and remain in good academic and disciplinary standing letter catalog number 58264e you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets either the applicable_percentage tests described in section dollar_figure of revproc_76_47 or relevant facts and circumstances we will assume the grants are subject_to the provisions of code sec_117 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the relevant facts and circumstances to ensure the primary purpose of letter catalog number 58264e the program is not to provide extra compensation or other employment incentive and the primary purpose is to educate recipients in their individual capacities you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will make prior recipients automatically eligible without regard to any employment status your selection criteria are based upon objective standards that are completely unrelated to employment with b you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and either the applicable_percentage tests described in section dollar_figure of revproc_76_47 or relevant facts and circumstances if you establish another program covering the same individuals that program must also meet the percentage_test or relevant facts and circumstances this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58264e e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
